DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Examiner’s Note
	Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations with the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to the Applicant’s definition which is not specifically set forth in the claims.
Information Disclosure Statements
The Information Disclosure Statement (IDS) filed on 04/27/2021 has been acknowledged.
Objection to Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Adaptive Cruise Control that Incorporates Gathered Visibility Information to Activate a Modified Vehicle Travel Mode Accordingly.

Objection to Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:

The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.

Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).


Status of Application
The list of claims 1-20 is pending. Claims 1 and 11 are the independent claim observed in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 7, 12 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2 and 12 do not sufficiently recite the metes and bounds of the claimed invention, as they utilize the indefinite terminology, “a modified acceleration delay parameter” which makes it difficult to establish the scope of the invention. Usage of this terminology makes it unclear as to how the vehicle’s acceleration strategy changes in response to updates in the visibility information for the area surrounding the vehicle. For example, does the vehicle delay braking when entering an area of reduced visibility to limit the deceleration, or does it delay accelerating the vehicle when leaving an area of reduced visibility and entering a clear area? Therefore, due to this lack of clarity, the examiner has interpreted these claims as any vehicle control system that delays either decelerating or accelerating in response to changes in visibility information, for example.

Claims 7 and 17 do not sufficiently recite the metes and bounds of the claimed invention, as they utilize the indefinite terminology, “include a modified operating parameter providing the adaptive cruise control feature with a capability to control vehicle speed based on radar sensor information without confirmation from visual sensor information while operating in the modified operation mode” which makes it difficult to establish the scope of the invention. Usage of this terminology makes it unclear as to how the vehicle’s modified operating parameters inherently makes it so that visual sensor information no longer requires consideration. For example, does the vehicle no longer wait to consider feedback from visual sensors compared to the standard operating mode? Therefore, due to this lack of clarity, the examiner has interpreted these claims as any vehicle control system that utilizes radar sensors rather than visual sensors to obtain visibility information, for example.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, 7, 10, 11, 13, 14, 16, 17 and 20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by PANTTILA et al. (United States Patent Publication 2022/0024492 A1), referenced as Panttila moving forward.

With respect to claim 1, Panttila discloses: “A system, comprising: a computer having a processor and a memory, the memory storing instructions executable by the processor to:” [Panttila, ¶: 0011, 0028, 0074]
“monitor a position of a vehicle while an adaptive cruise control feature of the vehicle is set to operate in a standard operation mode;” [Panttila, ¶: 0002, 0006, 0023, 0024, 0066]
“based on the position of the vehicle and on visibility zone information, identify a limited visibility zone in a route of travel of the vehicle;” [Panttila, ¶: 0004-0009]
“and cause the adaptive cruise control feature to operate in a modified operation mode while the vehicle is in the limited visibility zone,” [Panttila, TABLE 2-4, ¶: 0004, 0010, 0017, 0018, 0051-0054]
“wherein during operation in the modified operation mode, the adaptive cruise control feature operates in accordance with one or more modified operating parameters.” [Panttila, TABLE 2-4, ¶: 0004, 0010, 0017, 0018, 0051-0054, 0059]

With respect to claim 3, Panttila discloses: “The system of claim 1, wherein the modified operating parameters include a modified target speed parameter.” [Panttila, TABLE 2-4, ¶: 0010, 0017, 0051, 0053, 0056, 0059, 0072]

With respect to claim 4, Panttila discloses: “The system of claim 1, wherein the modified operating parameters include a modified following distance parameter.” [Panttila, TABLE 2-4, ¶: 0006-0010, 0017, 0051-0053]

With respect to claim 6, Panttila discloses: “The system of claim 1, wherein the modified operating parameters include a modified object detection tolerance parameter.” [Panttila, ¶: 0006-0010, 0035-0038, 0047, 0048]

With respect to claim 7, Panttila discloses: “The system of claim 1, wherein the modified operating parameters include a modified operating parameter providing the adaptive cruise control feature with a capability to control vehicle speed based on radar sensor information without confirmation from visual sensor information while operating in the modified operation mode.” [Panttila, ¶: 0023, 0024, 0026]

With respect to claim 10, Panttila discloses: “The system of claim 1, wherein the memory stores instructions executable by the processor to cause the adaptive cruise control feature to revert to the standard operation mode responsive to a determination that the vehicle has exited the limited visibility zone.” [Panttila, ¶: 0043]

With respect to claim 11, Panttila discloses: “A method, comprising: monitoring a position of a vehicle while an adaptive cruise control feature of the vehicle is set to operate in a standard operation mode;” [Panttila, ¶: 0002, 0006, 0023, 0024, 0066]
“based on the position of the vehicle and on visibility zone information, identifying a limited visibility zone in a route of travel of the vehicle;” [Panttila, ¶: 0004-0009]
“and causing the adaptive cruise control feature to operate in a modified operation mode while the vehicle is in the limited visibility zone,” [Panttila, TABLE 2-4, ¶: 0004, 0010, 0017, 0018, 0051-0054]
“wherein during operation in the modified operation mode, the adaptive cruise control feature operates in accordance with one or more modified operating parameters.” [Panttila, TABLE 2-4, ¶: 0004, 0010, 0017, 0018, 0051-0054, 0059]

With respect to claim 13, Panttila discloses: “The method of claim 11, wherein the modified operating parameters include a modified target speed parameter.” [Panttila, TABLE 2-4, ¶: 0010, 0017, 0051, 0053, 0056, 0059, 0072]

With respect to claim 14, Panttila discloses: “The method of claim 11, wherein the modified operating parameters include a modified following distance parameter.” [Panttila, TABLE 2-4, ¶: 0006-0010, 0017, 0051-0053]

With respect to claim 16, Panttila discloses: “The method of claim 11, wherein the modified operating parameters include a modified object detection tolerance parameter.” [Panttila, ¶: 0006-0010, 0035-0038, 0047, 0048]

With respect to claim 17, Panttila discloses: “The method of claim 11, wherein the modified operating parameters include a modified operating parameter providing the adaptive cruise control feature with a capability to control vehicle speed based on radar sensor information without confirmation from visual sensor information while operating in the modified operation mode.” [Panttila, ¶: 0023, 0024, 0026]

With respect to claim 20, Panttila discloses: “The method of claim 11, comprising reverting to the standard operation mode responsive to a determination that the vehicle has exited the limited visibility zone.” [Panttila, ¶: 0043]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 2 and 12 are rejected under 35 USC 103 as being unpatentable over Panttila in view of MATSUMURA et al. (United States Patent Publication 2017/0297566 A1), referenced as Matsumura moving forward. 

With respect to claim 2, while Panttila discloses “The system of claim 1,” Panttila does not specifically state modifying acceleration in response to changes in visibility.
Matsumura, which is also a vehicle control system, teaches “wherein the modified operating parameters include at least one of: a modified acceleration parameter;” [Matsumura, ¶: 0090, 0116-0118]
“and a modified acceleration delay parameter.” [Matsumura, ¶: 0090, 0218]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control system disclosed by Panttila to incorporate the teachings of Matsumura. By combining these two inventions, the outcome is a vehicle control system that is able to prevent situations of abrupt braking during scenarios with compromised visibility, thus preventing potential collisions [Matsumura, ¶: 0004, 0005, 0007].

With respect to claim 12, while Panttila discloses “The method of claim 11,” Panttila does not specifically state modifying acceleration in response to changes in visibility.
Matsumura teaches “wherein the modified operating parameters include at least one of: a modified acceleration parameter;” [Matsumura, ¶: 0090, 0116-0118]
“and a modified acceleration delay parameter.” [Matsumura, ¶: 0090, 0218]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of vehicle control disclosed by Panttila to incorporate the teachings of Matsumura. By combining these two inventions, the outcome is a method for vehicle control that is able to prevent situations of abrupt braking during scenarios with compromised visibility, thus preventing potential collisions [Matsumura, ¶: 0004, 0005, 0007].

Claims 5 and 15 are rejected under 35 USC 103 as being unpatentable over Panttila in view of Mantyjarvi et al. (United States Patent Publication 2021/0142526 A1), referenced as Mantyjarvi moving forward. 

With respect to claim 5, while Panttila discloses “The system of claim 1,” Panttila does not specifically state modifying sensor orientation in response to changes in visibility.
Mantyjarvi, which is also a vehicle control system, teaches “wherein the modified operating parameters include one or more modified sensor orientation parameters.” [Mantyjarvi, Claim 8, ¶: 0110]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control system disclosed by Panttila to incorporate the teachings of Mantyjarvi. By combining these two inventions, the outcome is a vehicle control system that is able to reduce potential blind spot areas for sensors during situations with compromised visibility [Mantyjarvi, ¶: 0121-0123].

With respect to claim 15, while Panttila discloses “The method of claim 11,” Panttila does not specifically state modifying sensor orientation in response to changes in visibility.
Mantyjarvi teaches “wherein the modified operating parameters include one or more modified sensor orientation parameters.” [Mantyjarvi, Claim 8, ¶: 0110]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of vehicle control disclosed by Panttila to incorporate the teachings of Mantyjarvi. By combining these two inventions, the outcome is a method of vehicle control that is able to reduce potential blind spot areas for sensors during situations with compromised visibility [Mantyjarvi, ¶: 0121-0123].

Claims 8, 9, 18 and 19 are rejected under 35 USC 103 as being unpatentable over Panttila in view of ZHANG et al. (United States Patent Publication 2020/0269864 A1), referenced as Zhang moving forward. 

With respect to claim 8, while Panttila discloses “The system of claim 1,” Panttila does not specifically state obtaining visibility information from a remote server.
Zhang, which is also a vehicle control system, teaches “wherein the computer receives the visibility zone information from a remote server.” [Zhang, ¶: 0025, 0026, 0028]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control system disclosed by Panttila to incorporate the teachings of Zhang. By combining these two inventions, the outcome is a vehicle control system that is able to share information gathered from other vehicles to more effectively be able to avoid hazards [Zhang, Abstract, ¶: 0002, 0003].

With respect to claim 9, while Panttila discloses obtaining visibility information from sensor and radar data, Panttila does not specifically state obtaining visibility information from a remote server.
Zhang teaches “wherein the computer receives the visibility zone information from the remote server via a wireless communication link.” [Zhang, ¶: 0015, 0023]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control system disclosed by Panttila to incorporate the teachings of Zhang. By combining these two inventions, the outcome is a vehicle control system that is able to share information gathered from other vehicles to more effectively be able to avoid hazards [Zhang, Abstract, ¶: 0002, 0003].

With respect to claim 18, while Panttila discloses “The system of claim 1,” Panttila does not specifically state obtaining visibility information from a remote server.
Zhang teaches “comprising receiving the visibility zone information from a remote server.” [Zhang, ¶: 0025, 0026, 0028]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of vehicle control disclosed by Panttila to incorporate the teachings of Zhang. By combining these two inventions, the outcome is a method of vehicle control that is able to share information gathered from other vehicles to more effectively be able to avoid hazards [Zhang, Abstract, ¶: 0002, 0003].

With respect to claim 19, while Panttila discloses obtaining visibility information from sensor and radar data, Panttila does not specifically state obtaining visibility information from a remote server.
Zhang teaches “comprising receiving the visibility zone information from the remote server via a wireless communication link.” [Zhang, ¶: 0015, 0023]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of vehicle control disclosed by Panttila to incorporate the teachings of Zhang. By combining these two inventions, the outcome is a method of vehicle control that is able to share information gathered from other vehicles to more effectively be able to avoid hazards [Zhang, Abstract, ¶: 0002, 0003].

Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
CUDAK et al. (United States Patent Publication 2015/0309510 A1) teaches an autonomous vehicle control system that positions the vehicle based on field of view.  
MATSUMURA (United States Patent Publication 2017/0297567 A1) teaches a vehicle control system that modifies acceleration based on visibility due to changes in the road ahead.
WATANABE (United States Patent Publication 2018/0198955 A1) teaches vehicle-use image display system to aid with object recognition in situations of limited visibility.
Meehan et al. (United States Patent Publication 2019/0219691 A1) teaches a vehicle control system that updates vehicle behavior based on determined weather conditions.
Bai et al. (United States Patent Publication 2020/0262438 A1) teaches a method and system for road condition monitoring including receiving roadway data from connected vehicles.
Lahti et al. (United States Patent Publication 2021/0213948 A1) teaches a predictive adaptive cruise control for use in a plurality of vehicles traveling in succession that implements vehicle-to-vehicle communication.
WANG et al. (United States Patent Publication 2022/0097697 A1) teaches an adaptive cruise control for use in automatic driving. 
White et al. (United States Patent Publication 2022/0274613 A1) teaches cruise control that is able to activate and deactivate an autonomous driving mode.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI N BEDEWI whose telephone number is (571)272-5753. The examiner can normally be reached Monday - Thursday - 6:00 am - 11:00 am & 12:00pm - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.N.B./Examiner, Art Unit 3669    
12/06/2022

/JESS WHITTINGTON/Examiner, Art Unit 3669